DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the crankshaft, as claimed in claim 15 (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 18 requires that one end of a 1st toggle lever is mounted on a housing side and one end of a 2nd toggle lever is hinged to the second end of the handle.
At the instant, the limitation is indefinite. 
First, as described and illustrated, an end of the 1st toggle lever (40) is mounted to the 2nd toggle lever (44) via a toggle hinge (42) and another end to the door handle via a hinge point (14). The 2nd toggle lever (44) is mounted to the housing side at a hinge (45). 
Second, it is unclear from the claim language the use of these toggle levers and how the device move these toggles levers and the locking lever to perform the function claimed. A broad interpretation will be given. Correction is required.

Claim 11 requires that the first end of the door handle is a front end of the door handle in a direction of the vehicle. At the instant, the limitation is indefinite, since the first end 30 is actually the back end of the door handle (see fig 3). A broad interpretation will be given. Correction is required.

Claim 15 requires that the 2nd toggle lever is configured as a crankshaft and is rotatably at free ends of the 2nd toggle lever on the housing side. At the instant, it is unclear what is claimed here. 
As well known in the art, a crankshaft is a shaft consisting of a series of cranks and crankpins. A crank is a bent part or arm at a shaft, which rotate in a circular motion. 
At the instant, it is unclear how element 44 is a crankshaft. As shown, the 2nd toggle lever is just a lever having an end hinged to the 1st toggle lever, by means of a toggle hinge 42, and having a rotating axis at 45. 
Therefore, in order to continue with the examination, the claim will be examined as the 2nd toggle lever having an end hinged to the 1st toggle lever, by means of a toggle hinge 42, and having a rotating axis at 45. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,550,611 to Och in view of DE 102016112689 to Low et al (Low).

    PNG
    media_image1.png
    684
    1426
    media_image1.png
    Greyscale

Och discloses a handle device for a motor vehicle door that comprises an electrically driven movement kinematic system, which comprises a motor (42), a pivot lever (20) operated by the motor, and a push rod (72); and a door handle (14), which is hinged at first and second ends (16 and 18) to the electrically driven movement kinematic system such that the door handle is moveable from a retracted rest position (fig 10) into an extended standby position (fig 11) and back, wherein in the extended standby position, a compressive force acting on the door handle from outside is transferrable to the motor vehicle door, and the door handle is moveable into an opening position by a tensile force (fig 12).
A second end of the push rod is hinged to a locking lever (80) acting on the door handle, wherein one end of a first toggle lever (32) is hingedly mounted on the door handle and one end of a second toggle lever (at 36) is hinged to housing side.
Wherein, the locking lever is configured to block a movement of the door handle back into the retracted rest position in the extended standby position, and to permit a movement into the opening position (when 34 engages 86).
However, Och fails to disclose that the first end of the push rod is hinged to the pivot lever. Och discloses that the push rod engages and move the pivot lever.

    PNG
    media_image2.png
    528
    865
    media_image2.png
    Greyscale

Low teaches that it is well known in the art to provide a push rod (21) having a first end (at A1) that is hinged to a pivot lever (22.1) to move a handle (11) by means of a motor (23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pivot lever/push rod engagement described by Och, as a hinged connection, as taught by Low, in order to provide a connection that quickly transfer movement from the motor to the handle. 
 
Och discloses that the first end of the door handle is a back end of the door handle in a direction of the vehicle.
Och discloses that the locking lever (80) has a locking tab (at 86) which is rotatable during a movement from the retracted rest position to the extended standby position, wherein the locking tab abuts the first toggle lever in a sliding manner (at 34).

Och is capable of having, in the extended standby position, the locking tab is aligned in a direction of force action of the compressive force acting at a hinge point of the door handle on the first toggle lever.

Och, as modified by Low, teaches that hinge points of the push rod on the motor-operated pivot lever and on the locking lever are selected in such a way that a rotary movement of the motor-operated pivot lever leads to an outward synchronous movement of the door handle at both ends of the door handle.

Och, as modified by Low, teaches that when the door handle is moved from the extended standby position into the opening position, a pivot lever-sided hinge point of the door handle remains stationary and the second end of the door handle is rotatable about the pivot level-sided hinge point.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,550,611 to Och in view of DE 102016112689 to Low et al (Low) in view of US Pat No 9,605,452 to Yoshino et al (Yoshino).
Och, as modified by Low, fails to disclose that the pivot lever is rotatable about an axis by means of a cam disc actuated by the motor. Och just mentions that the motor (42) operate a drive member (44). 

    PNG
    media_image3.png
    676
    806
    media_image3.png
    Greyscale

Yoshino teaches that it is well known in the art to provide a cam disc (54) in between a motor (51) and a lever (30), so as to rotate the lever when the motor is operated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drive member described by Och, as modified by Low, as a cam disc, as taught by Yoshino, in order to provide the best available way to transfer the motion of the motor to the pivot lever.
Allowable Subject Matter
Claim 15, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 21, 2022